Citation Nr: 1201550	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-06 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to December 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a claim to reopen the claim for service connection for low back disability.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Houston, Texas, RO.  The claim has been certified to the Board from the Waco RO.

In January 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript is of record.

In March 2011, the Board granted the claim to reopen the matter of service connection for low back disability, and remanded the claim for additional development.   This development has been completed and the claim has been returned to the Board for disposition.

It is noted that the Veteran submitted additional evidence after certification of the appeal to the Board.  However, this evidence is not pertinent to the claim.  It is cumulative of previously considered evidence showing the existence of back disability and does not address the etiology, or date of onset.  Therefore, referral to the Agency of Original jurisdiction is not required.  38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

A low back disability is not attributable to service, to include back strain noted in service; arthritis of the back is not shown within the initial post separation year.

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and arthritis of the low back was not manifested within one-year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  This case arises from a claim to reopen that was subsequently granted.

Specifically, in March 2007, the RO sent to the Veteran a VCAA letter that essentially complied with statutory notice requirements.  VA notice included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  This notice letter further included notice on how VA determines disability ratings and effective dates.  This notice was provided prior to the adverse adjudication from which this appeal arises.  Therefore, the Board finds that the duty to notify has been satisfied.

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA obtained service treatment records along with VA and private medical records.  All these records have been associated with the claims file.

Furthermore, in accordance with VA's duty to assist obligations, VA a medical examination and opinion.  The Board notes that there has been no allegation that the VA examination was inadequate.  The Board observes the April 2008 VA medical opinion includes a rationale for the opinion provided.  The Board finds that the Veteran was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned VLJ in January 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked clarify questions, explained the evidence necessary to establish the claim for service connection, and inquired about outstanding medical evidence and dates of treatment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).
II.  Claims for Service Connection

Legal Criteria 

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).
 
Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id. Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether a nexus opinion could be rendered based on personal observation.

Guiding factors in evaluating the probative value of opinion of a medical expert are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical expert applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

Factual Background

The Veteran contends he incurred his low back disability during his military service.  During the January 2011 Board hearing, the Veteran explained that he injured his back on one occasion after a piece of machinery struck his back.  He explained that he was treated in service for the injury but it was only "very little treatment."  He stated that he returned to work shortly thereafter.  The Veteran testified that he injured his back on a second occasion when a stack of canned goods fell over, hitting him in his back.  He explained that it damaged a second vertebra, essentially creating two separate injuries to his back, which was treated at sick call, but he returned to work immediately.  The Veteran asserts that his current low back disability is attributable to his active military service.  He reports that he received back treatment since service discharge and prior to his jeep accident in 1981, but that the records were unavailable-he did not have copies of these records and the medical providers were now deceased.

Service treatment records reflect that the Veteran was seen for complaint of back strain in January 1953.  The Veteran was treated with heat and traction, and returned to duty.  He presented in June 1954 for muscle strain, treated with Aspirin with codeine.  Service separation examination dated December 1954 shows normal spine on clinical evaluation (the summary of defects and diagnoses-list of diagnoses with item numbers from side 1 of examination report-is blank).

Private medical records show that the Veteran sustained injuries-compound fracture of the left tibia with non union-in a vehicular (jeep) accident in August 1981.  Thereafter, the Veteran had left above knee, leg amputation.  Treatment notes dated December 1981 through December 1983  reflect lumbosacral pain probably secondary to anatomical short leg on left, secondary to status post osteotomy and repair of compound fracture of left lower leg.  A letter dated May 1983 by J.F., D.O, reflects that the Veteran had worked in "heavy work" as a mechanic and welder.  The Veteran had multiple revisions of amputation, with below knee revision in 1985.

During a private neurological examination dated in December 1988 for complaints of migrating pains, the Veteran reported that he was in "fairly good health" until 1981 when he rolled over in a jeep and the roll bar took off his left knee below the knee-with amputation and subsequent revisions.  The Veteran stated that he had had low back pain for a "long time."

A private hospital report dated September 1993 reflects various medical complains, but none involving the spine.  It was noted that the Veteran had an above knee left leg amputation, and had chronic musculoskeletal problems and arthritis.

VA received a claim for VA compensation based on exposure to ionizing radiation in November 2004.  This claim did not include low back disability.  On VA examination, the Veteran reported low back pain due to "crushed vertebrae."  He reported that he injured his back in the Marshall Islands lifting barrels of oil, and that "the tractor he was driving to lift/move the oil barrels kicked back and twisted him."  The impression included chronic low back pain.

An April 2005 private orthopedic report shows that the Veteran underwent an initially evaluation for back pain.  By history, he injured his back in 1952 in service.  He reported a 50 year history of pain.  The impression was lumbar spinal stenosis and lumbosacral degenerative disc changes.  Subsequently dated records show follow-up care and treatment for low back pain.  In June 2005, it was noted that the Veteran had a 20 year history of low back pain.

Report of VA examination dated July 2007 reflects review of the claims file and evaluation of low back pain.  The Veteran reported vaguely having back pain "for years" and having back pain radiating to his left hip for approximately 7 years.  The diagnosis was spondyloarthritis with spinal stenosis and right L5-S1 radiculopathy, along with peripheral neuropathy of all extremities not related to the lower back.  The examiner noted in-service injuries of a contusion of his lower back after being thrown backwards against a barrel and after handling heavy oil containers.  The VA examiner also noted various items:  The post service 1981 jeep accident, which resulted in treatment for chronic low back pain and rehabilitation; the Veteran's treatment for low back pain by a private provider described as "probably secondary to left leg trauma" and "probably" secondary to anatomically short left leg; and worsening of lower back pain after continued weight gain and sedentarism.  The examiner opined that the Veteran's low back disability is "less likely than not" related to his military service.

A private medical opinion from A. J., M.D., dated January 2007 reflects his opinion that "more likely than not, the patient appears to have sustained injuries to his spine during his military career which continue to be symptomatic at this time."  The physician noted that the Veteran stated that his back symptoms began during his military service, and that the information he has obtained since treating the Veteran indicates that his injuries are "remote in origin . . . .[,] they are not recent."  The physician noted that he first treated the Veteran in June 2005.  In an addendum dated April 2008, the physician reports that "I have reviewed all the record you have given me.  I have not changed my opinion at all regarding the fact that more likely than not, your injury was caused during military service as I stated before."

The Veteran submitted several lay statements dated in 2007 in support of his claim from family and friends.  These reflect that they were told the Veteran had injured his back in service, and noted that he had had back complaints after that injury.  His daughter and a former coworker/friend emphasized that he had had back complaints prior to his jeep accident.

A statement from VA doctor C.G. dated October 2008 reflects that he reviewed the service medical records with regard to his chronic low back pain along with the statements of friends and family, and concluded that "It is my opinion that his chronic lumbar spine problems are more likely than not to be related to his original reported low back injuries that occurred while on active duty."

A VA medical opinion dated April 2011 reflects that the physician reviewed the claims file, to include the hearing transcript, records pertaining the 1981 jeep accident, and the favorable medical opinion of Dr. A.J.  He opined that the current back disability was not related to service because the injuries sustained in service appeared to be "not serious, they resolved," that the Veteran's first documented post service back complaints were subsequent to his 1981 jeep accident, and that the Veteran had other factors to explain his back condition to include age, multiple joint osteoarthritis, obesity, sedentarism, and scoliosis.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for low back disability.  A chronic low back disability is not shown in service, and arthritis is not shown within the initial post separation year.  Furthermore, the more persuasive evidence of record shows that the current low back disability is not related to service, and the Board finds that continuity of symptomatology is not shown.
An April 2011 VA medical opinion reflects that the current back disability is not related to service.  This opinion is highly probative as it was prepared by a skilled, neutral medical professional, after review of the claims folder and examination of the Veteran, and includes a rationale for the opinion.  The physician explained that he did not believe the current disability was related to service  because the injuries sustained in service were not serious and resolved, that the Veteran's first documented post service back complaints were subsequent to his 1981 jeep accident, and that the Veteran had other factors to explain his back condition to include age, multiple joint osteoarthritis, obesity, sedentarism, and scoliosis.

Although favorable medical opinions were submitted by the Veteran from Drs. A.J. and C.G., these medical opinions have little probative value.  Unlike the April 2011 VA medical opinion, Dr. A.J.'s January 2007 medical opinion lacks a rationale other than that the Veteran told him he had had back symptoms since an injury in service.  There is no indication that the physician reviewed the relevant medical evidence to include service treatment records.  While Dr. A.J. reported in his April 2008 addendum that he had reviewed the records given to him, he does not identify the records reviewed, he does not identify any pertinent past documented history or clinical findings, and he does not refer to any specific service treatment record or medical findings.

Likewise, the October 2008 VA doctor's statement linking the current low back disability to service has little probative value because he does not identify any pertinent past documented history or clinical findings, he does not refer to any specific service treatment record or medical findings, and he does not explain the content of the lay statements that he found to be relevant or persuasive in determining that there exists a positive nexus to service.  The VA doctor merely reports that he reviewed the service treatment records and lay statements-his statement is bereft of any explanation to support his opinion.

The Board accepts that the Veteran is competent to report his injuries, symptoms, and treatment.  Layno supra., at 469; see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

However, to the extent that he reports chronic low back disorder in service or continuity of low back symptomatology since service, the Board finds that he is not credible.  This is because report of separation shows normal clinical evaluation of the spine and no defects on the explanatory section of the examination report.  The Board finds that the medical examination contemporaneous with service is inherently more reliable than the lay statements and testimony made many years after service discharge.  Also, the Board observes that there is an absence of contemporaneous medical evidence showing the existence of back disability in service or for many years after service, which weighs against his credibility when viewed in conjunction with the normal clinical evaluation at service separation.  While the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, there is more than a mere silent record here.  Buchanan supra.

The Board further finds that the Veteran is not credible because he is an inconsistent historian.  The Veteran reported a 50 year history of back symptoms during evaluation in April 2005, but later reported a 20 year history of back symptoms in June 2005.  He was also inconsistent in reporting the circumstances of his back injuries in service.  On VA examination in November 2004, the Veteran reported that he injured his back lifting barrels of oil when a tractor kicked back and twisted him; he did not report a second back injury in service during this examination.  However, in 2011, the Veteran testified that he had two low back injuries in service-first, he was struck by a piece of machinery on his back and, second, a stack of canned goods fell on him causing vertebral damage.  In addition to the varying history of injury to the back, the Board finds that the Veteran's report of having sustained crushed vertebrae in service-for which he was treated then returned to duty--defies belief given the severity of the injury reported by the Veteran.

While the Board accepts that the Veteran is competent to report his injuries, symptoms, and treatment, the Board finds that the Veteran is not competent to relate his current low back disability to service.  The etiology of his lumbar stenosis, degenerative process of the lumbar spine, and the other abnormal low back pathology shown is a complex medical matter beyond the ken of the average lay person.  See Jandreau, supra.  In other words, the etiology of his disability is not susceptible to lay observation.  Therefore, the Veteran's opinion in this regard is mere conjecture and has no probative value.

The Board has further considered the lay statements of record.  The statements are probative.  However, the statements are vague as to the circumstances of the in-service back injuries and generic in the report of post service back complaints.  Also, to the extent that they reflect that the Veteran had continuity of symptomatology since service, and prior to the jeep accident in 1981, the Board finds that these statements, while probative, are not persuasive when viewed in the context of the evidence of record as whole-which shows normal separation examination, a silent record for back complaints prior to the jeep accident in 1981, lumbosacral back complaints soon after left leg amputation that were deemed probably due to left leg shortening, and the more than 30 years between service and any diagnosed chronic low back disability.

Accordingly, the weight of the evidence is against the claim.  There is no doubt to resolve.  Gilbert, supra.


ORDER

Service connection for low back disability is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


